Exhibit 10.07

Advanced Technology Materials, Inc.
1995 STOCK PLAN

SECTION 1. Purpose

The purpose of the 1995 Stock Plan (the “Plan”) is to secure for Advanced
Technology Materials, Inc. (the “Company”), its parent (if any) and any
subsidiaries of the Company (collectively the “Related Corporations”) the
benefits arising from capital stock ownership and the receipt of capital
stock-based incentives by those employees, directors, officers and consultants
of the Company and any Related Corporations who will be responsible for the
Company’s future growth and continued success.

The Plan will provide a means whereby (a) employees of the Company and any
Related Corporations may purchase stock in the Company pursuant to options which
qualify as “incentive stock options” (“Incentive Stock Options”) under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”);
(b) directors, employees and consultants of the Company and any Related
Corporations may purchase stock in the Company pursuant to options granted
hereunder which do not qualify as Incentive Stock Options (“Non-Qualified
Options”); (c) directors, employees and consultants of the Company and any
Related Corporations may be awarded stock in the Company (“Awards”); and (d)
directors, employees and consultants of the Company and any Related Corporations
may make direct purchases of stock in the Company (“Purchases”) and
(e) directors, employees and consultants of the Company and any Related
Corporations may receive stock appreciation rights (“SARs”). (An SAR is the
right to receive, without payment, an amount equal to the excess, if any, of the
fair market value of a share of Common Stock of the date of exercise over the
grant price, which amount will be multiplied by the number of shares with
respect to which the SARs shall have been exercised.) Both Incentive Stock
Options and Non-Qualified Options are referred to hereafter individually as an
“Option” and collectively as “Options.” As used herein, the terms “parent” and
“subsidiary” mean “parent corporation” and “subsidiary corporation” as those
terms are defined in Section 424 of the Code. Options, Awards, Purchases and
SARs are referred to hereafter individually as a “Plan Benefit” and collectively
as “Plan Benefits.”

 

1



--------------------------------------------------------------------------------



 



SECTION 2. Administration

2.1 Board of Directors and the Committee. The Plan will be administered by the
Board of Directors of the Company whose construction and interpretation of the
terms and provisions hereof shall be final and conclusive. Any director to whom
a Plan Benefit is awarded shall be ineligible to vote upon his or her Plan
Benefit, but Plan Benefits may be granted to any such director in accordance
with Section 2.2. The Board of Directors may in its sole discretion grant
Options, issue shares upon exercise of such Options, grant Awards, approved
Purchases and grant SARs, upon the affirmative vote of the members of the Board
of Directors present at a meeting where a quorum is present or upon the
unanimous consent of the Board of Directors, all as provided in the Plan. The
Board of Directors shall have authority, subject to the express provisions of
the Plan, to construe the Plan and its related agreements, to prescribe, amend
and rescind rules and regulations relating to the Plan, to determine the terms
and provisions of the respective Option, Award, Purchase and SAR agreements,
which need not be identical, and to make all other determinations in the
judgment of the Board of Directors necessary or desirable for the administration
of the Plan. The Board of Directors may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any related agreement
in the manner and to the extent it shall deem expedient to carry the Plan into
effect and it shall be the sole and final judge of such expediency. No director
shall be liable for any action or determination made in good faith. The Board of
Directors may delegate any or all of its powers under the Plan to a Compensation
Committee or other Committee (the “Committee”) appointed by the Board of
Directors comprised solely by two or more members. Members of the Committee
shall at all times be: (i) “outside directors” as the term is defined in Prop.
Treas. Reg. §1.162-27(e)(3) (or any successor regulation); and (ii)
“disinterested persons” within the meaning of Rule 16b-3 (or any successor rule)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as
such terms are interpreted from time to time. If the Committee is so appointed,
all references to the Board of Directors herein shall mean and relate to such
Committee, unless the context otherwise requires.

2.2 Participation by Persons Subject to Section 16 of the Exchange Act.
With respect to the participation in the Plan of any director, officer or
stockholder who is subject to Section 16 of the Exchange Act, his or her
selection as a participant and the number of Option, Award or Purchase shares or
SARs to be allocated to such person shall be determined either (i) by the Board
of Directors, all of which shall be “disinterested persons” or (ii) by, or only
in accordance with, the recommendations of the Committee, if so appointed.

 

2



--------------------------------------------------------------------------------



 



2.3 Compliance with Section 162(m) of the Code. Section 162(m) of the Code,
added by the Omnibus Budget Reconciliation Act of 1993, generally limits the tax
deductibility to publicly held companies of compensation in excess of $1,000,000
paid to certain “covered employees” (“Covered Employees”). It is the Company’s
intention to preserve the deductibility of such compensation to the extent it is
reasonably practicable and to the extent it is consistent with the Company’s
compensation objectives. For purposes of this Plan, Covered Employees of the
Company shall be those employees of the Company described in Section 162(m)(3)
of the Code.

SECTION 3. Eligibility

3.1 Incentive Stock Options. Employees of the Company or of any Related
Corporation shall be eligible to receive Incentive Stock Options pursuant to the
Plan; provided that no person shall be granted any Incentive Stock Option under
the Plan who, at the time such Option is granted, owns, directly or indirectly,
Common Stock of the Company possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Related
Corporations, unless the requirements of Section 6.6(b) hereof are satisfied. In
determining whether this 10% threshold has been reached, the stock attribution
rules of Section 424(d) of the Code shall apply. Directors who are not regular
employees are not eligible to receive Incentive Stock Options.

3.2 Non-Qualified Options, Awards, Purchases and SARs. Non-Qualified Options,
Awards, authorizations to make Purchases and SARs may be granted to any director
(whether or not an employee), officer, employee or consultant of the Company or
any Related Corporation.

3.3 Generally. The Board of Directors may take into consideration a recipient’s
individual circumstances in determining whether to grant an Incentive Stock
Option, a Non-Qualified Option, an Award or an SAR or to approve a Purchase.
Granting of any Option or Award or SAR or approval of any Purchase for any
individual or entity shall neither entitle that individual or entity to, nor
disqualify that individual or entity from, participation in any other grant of
Options or Awards or SARs or authorizations to make Purchases.

 

3



--------------------------------------------------------------------------------



 



SECTION 4. Stock Subject to Plan

Subject to adjustment as provided in Sections 10 and 11 hereof, the maximum
number of shares of the Company’s Common Stock $.01 par value, which will be
reserved for issuance, and in respect of which Options or Awards or SARs may be
granted or Purchases pursuant to the provisions of the Plan, shall not exceed in
the aggregate 500,000 shares, except that such number of shares will be
increased by that number of shares as to which options, awards or purchases
granted under the Company’s 1987 Stock Plan may lapse, expire, terminate or be
cancelled. Shares available under the Plan may be authorized and unissued or
treasury shares. If an Option or SAR granted hereunder shall expire or terminate
for any reason without having been exercised in full, or if the Company shall
reacquire any unvested shares issued pursuant to Awards or Purchases, the
unpurchased shares or expired or terminated SAR shares subject thereto and any
unvested shares so reacquired shall again be available for subsequent grants of
Options, SARs and Awards and for Purchases under the Plan. Stock issued pursuant
to the Plan may be subject to such restrictions on transfer, repurchase rights
or other restrictions as shall be determined by the Board of Directors.

SECTION 5. Granting of Options, Awards and SARs and Approval of Purchases

Options, Awards and SARs may be granted and Purchases may be approved under the
Plan at any time after approval of the Plan by the stockholders of the Company
and prior to May 24, 2005. The date of grant of an Option, Award or SAR or
approval of a Purchase under the Plan will be the date specified by the Board of
Directors at the time the Board of Directors grants such Option, Award or SAR or
approves such Purchase; provided, however, that such date shall not be prior to
the date on which the Board of Directors takes such action. The Board of
Directors shall have the right, with the consent of an optionee, to convert an
Incentive Stock Option granted under the Plan to a Non-Qualified Option pursuant
to Section 6.7.

SECTION 6. Special Provisions Applicable to Options and SARs

6.1 Purchase Price and Shares Subject to Options and SARs.

(a) The purchase price per share of stock deliverable upon the exercise of an
Option shall be determined by the Board of Directors, provided, however, that
(i) in the case of an Incentive Stock Option, the exercise price shall not be
less than 100% of the fair market value of such stock on the day the Option is
granted (except as modified in Section 6.6(b) hereof), and (ii) in the case of a
Non-Qualified Option, the exercise price shall not be less than 50% of the fair
market value of such stock on the day such Option is granted.

 

4



--------------------------------------------------------------------------------



 



(b) Options granted under the Plan may provide for the payment of the exercise
price by delivery of (i) cash or a check payable to the order of the Company in
an amount equal to the exercise price of such Options, (ii) shares of Common
Stock of the Company owned by the optionee having a fair market value equal in
amount to the exercise price of the Options being exercised, or (iii) any
combination of (i) and (ii). The fair market value of any shares of the
Company’s Common Stock which may be delivered upon exercise of an Option shall
be determined by the Board of Directors.

(c) If, at the time an Option is granted under the Plan, the Company’s Common
Stock is publicly traded, “fair market value” shall be determined as of the last
business day for which the prices or quotes discussed in this sentence are
available prior to the date such Option is granted (the “Determination Date”)
and shall mean (i) the average (on the Determination Date) of the high and low
prices of the Common Stock on the principal national securities exchange on
which the Common Stock is traded, if such Common Stock is then traded on a
national securities exchange; (ii) the last reported sale price (on the
Determination Date) of the Common Stock on The Nasdaq National Market System, if
the Common Stock is not then traded on a national securities exchange; or
(iii) the closing bid price (or average of bid prices) last quoted (on the
Determination Date) by an established quotation service for over-the-counter
securities, if the Common Stock is not reported on The Nasdaq National Market
System. However, if the Common Stock is not publicly traded at the time an
Option is granted under the Plan, “fair market value” shall be deemed to be the
fair value of the Common Stock as determined by the Board of Directors after
taking into consideration all factors which it deems appropriate, including,
without limitation, recent sale and offer prices of the Common Stock in private
transactions negotiated at arm’s length.

(d) The maximum number of shares with respect to which Options or SARs may be
granted to any employee, including any cancellations or repricings which may
occur, shall be limited to 75,000 shares in any calendar year.

6.2 Duration of Options and SARs. Subject to Section 6.6(b) hereof, each Option
and SAR and all rights thereunder shall be expressed to expire on such date as
the Board of Directors may determine, but in no event later than ten years from
the day on which the Option or SAR is granted and shall be subject to earlier
termination as provided herein.

6.3 Exercise of Options and SARs.

(a) Subject to Section 6.6(b) hereof, each Option and SAR granted under the Plan
shall be exercisable at such time or times and during such period as shall be
set forth in the instrument evidencing such Option or SAR; provided that in no
event may an Option or SAR be exercisable prior to six (6) months from the date
of grant. To the extent that an Option or SAR is not exercised by a optionee or
recipient when it becomes initially exercisable, it shall not expire but shall
be carried forward and shall be exercisable, on a cumulative basis, until
the            expiration of the exercise period. No partial exercise may be for
less than ten (10) full shares of Common Stock (or its equivalent).

 

5



--------------------------------------------------------------------------------



 



(b) The Board of Directors shall have the right to accelerate the date of
exercise of any installments of any Option or SAR; provided that the Board of
Directors shall not accelerate the exercise date of any installment of any
Option granted to any employee as an Incentive Stock Option (and not previously
converted into a Non-Qualified Option pursuant to Section 6.7) if such
acceleration would violate the annual vesting limitation contained in Section
422(d)(1) of the Code, which provides generally that the aggregate fair market
value (determined at the time the Option is granted) of the stock with respect
to which Incentive Stock Options granted to any employee are exercisable for the
first time by such employee during any calendar year (under all plans of the
Company and any Related Corporations) shall not exceed $100,000.

6.4 Non-transferability of Options and SARs. No Option or SAR granted under the
Plan shall be assignable or transferable by the optionee or recipient, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution or, with respect to Non-Qualified Options and SARs, pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Securities Act (“ERISA”) or the rules promulgated
thereunder. During the life of the optionee or recipient, the Option or SAR
shall be exercisable only by him or her. If any optionee or recipient should
attempt to dispose of or encumber his or her Options or SARs, his or her
interests in such Options or SARs shall terminate.

6.5 Effect of Termination of Employment or Death.

(a) If an optionee or recipient ceases to be employed by the Company or a
Related Corporation for any reason, including retirement but other than death,
any Option or SAR granted to such optionee or recipient under the Plan shall
immediately terminate; provided, however, that any portion of such Option or SAR
which was otherwise exercisable on the date of termination of the optionee’s or
recipient’s employment may be exercised within the three-month period following
the date on which the optionee or recipient ceased to be so employed, but in no
event after the expiration of the exercise period. Any such exercise may be made
only to the extent of the number of shares subject to the Option or SAR which
were purchasable or exercisable on the date of such termination of employment.
If the optionee or recipient dies during such three-month period, the option or
SAR shall be exercisable by the optionee’s or recipient’s personal
representatives, heirs or legatees to the same extent and during the same period
that the optionee or recipient could have exercised the Option or SAR on the
date of his or her death.

 

6



--------------------------------------------------------------------------------



 



(b) If the optionee or recipient dies while an employee of the Company or any
Related Corporation, any Option or SAR granted to such optionee under the Plan
shall be exercisable by optionee’s or recipient’s personal representatives,
heirs or legatees, for the purchase of or exercise relative to that number of
shares and to the same extent that the optionee or recipient could have
exercised the Option or SAR on the date of his or her death. The Option or SAR
or any unexercised portion thereof shall terminate unless so exercised prior to
the earlier of the expiration of six months from the date of such death or the
expiration of the exercise period.

6.6 Designation of Incentive Stock Options; Limitations. Options granted under
the Plan which are intended to be Incentive Stock Options qualifying under
Section 422 of the Code shall be designated as Incentive Stock Options and shall
be subject to the following additional terms and conditions:

(a) Dollar Limitation. The aggregate fair market value (determined at the time
the option is granted) of the Common Stock for which Incentive Stock Options are
exercisable for the first time during any calendar year by any person under the
Plan (and all other incentive stock option plans of the Company and any Related
Corporations) shall not exceed $100,000. In the event that Section 422(d)(1) of
the Code is amended to alter the limitation set forth therein so that following
such amendment such limitation shall differ from the limitation set forth in
this Section 6.6(a), the limitation of this Section 6.6(a) shall be
automatically adjusted accordingly.

(b) 10% Stockholder. If any employee to whom an Incentive Stock Option is to be
granted pursuant to the provisions of the Plan is on the date of grant the owner
of stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or any Related Corporations, then the following
special provisions shall be applicable to the Incentive Stock Option granted to
such individual:

(i) The option price per share of the Common Stock subject to such Incentive
Stock Option shall not be less than 110% of the fair market value of one share
of Common Stock on the date of grant; and

(ii) The option exercise period shall not exceed five years from the date of
grant.

In determining whether the 10% threshold has been reached, the stock attribution
rules of Section 424(d) of the Code shall apply.

(c) Except as modified by the preceding provisions of this Section 6.6, all of
the provisions of the Plan shall be applicable to Incentive Stock Options
granted hereunder.

 

7



--------------------------------------------------------------------------------



 



6.7 Conversion of Incentive Stock Options into Non-Qualified Options;
Termination of Incentive Stock Options.

The Board of Directors, at the written request of any optionee, may in its
discretion take such actions as may be necessary to convert such optionee’s
Incentive Stock Options (or any installments or portions of installments
thereof) that have not been exercised on the date of conversion into
Non-Qualified Options at any time prior to the expiration of such Incentive
Stock Options, regardless of whether the optionee is an employee of the Company
or a Related Corporation at the time of such conversion. Such actions may
include, but not be limited to, extending the exercise period or reducing the
exercise price of the appropriate installments of such Options. At the time of
such conversion, the Board of Directors (with the consent of the optionee) may
impose such conditions on the exercise of the resulting Non-Qualified Options as
the Board of Directors in its discretion may determine, provided that such
conditions shall not be inconsistent with the Plan. Nothing in the Plan shall be
deemed to give any optionee the right to have such optionee’s Incentive Stock
Options converted into Non-Qualified Options, and no such conversion shall occur
until and unless the Board of Directors takes appropriate action. The Board of
Directors, with the consent of the optionee, may also terminate any portion of
any Incentive Stock Option that has not been exercised at the time of such
termination.

6.8 Stock Appreciation Rights. The grant of SARs under the Plan shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the express terms of the Plan, as the
Board of Directors shall deem desirable:

(a) Grant. SARs may be granted in tandem with, in addition to or completely
independent of any Plan Benefit.

(b) Grant Price. The grant price of an SAR may be the fair market value of a
share of Common Stock on the date of grant or such other price as the Board of
Directors may determine.

(c) Exercise. An SAR may be exercised by a recipient in accordance with
procedures established by the Board of Directors or as otherwise provided in any
agreement evidencing any SARs, except that in no event shall an SAR be
exercisable with the first six (6) months after the date of grant. The Board of
Directors may provide that an SAR shall be automatically exercised on one or
more specified dates.

(d) Form of Payment. Payment upon exercise of an SAR may be made in cash, in
shares of Common Stock or any combination thereof, as the Board of Directors
shall determine.

 

8



--------------------------------------------------------------------------------



 



(e) Fair Market Value. Fair market value shall be determined in accordance with
Section 6.1(c) with the “Determination Date” being the date of grant or the date
of exercise of an SAR, as applicable.

6.9 Rights as a Stockholder. The holder of an Option or SAR shall have no rights
as a stockholder with respect to any shares covered by the Option or SAR until
the date of issue of a stock certificate to him or her for shares of Common
Stock. Except as otherwise expressly provided in the Plan, no adjustment shall
be made for dividends or other rights for which the record date is prior to the
date such stock certificate is issued.

6.10 Special Provisions Applicable to Non-Qualified Options and SARs
Granted to Covered Employees. In order for the full value of Non-Qualified
Options and SARs granted to Covered Employees to be deductible by the Company
for federal income tax purposes, the Company may intend for such Non-Qualified
Options and SARs to be treated as “qualified performance-based compensation” as
described in Prop. Treas. Reg. §1.162-27(e) (or any successor regulation). In
such case, Non-Qualified Options and SARs granted to Covered Employees shall be
subject to the following additional requirements:

(a) such options and rights shall be granted only by the Committee;

and

(b) the exercise price of such Options and the grant price of such SARs granted
shall in no event be less than the fair market value of the Common Stock as of
the date of grant of such Options or SARs.

SECTION 7. Special Provisions Applicable to Purchases

All approvals of Purchases which provide that the Company has a right to
repurchase the shares subject to such Purchase (the “Restricted Shares”) shall
be subject to the terms and conditions set forth in the related agreement (the
“Stock Restriction Agreement”) approved by the Board of Directors, and shall be
subject to the other terms and conditions of the Section 7.

 

9



--------------------------------------------------------------------------------



 



7.1 Conditions. All approvals of Purchases shall be subject to the following
conditions:

(a) Prior to the issuance and transfer of Restricted Shares, the purchaser shall
pay to the Company the purchase price (the “Purchase Price”) of the Restricted
Shares in cash or in such other manner as shall be as approved by the Board of
Directors.

(b) Restricted Shares issued and transferred to a purchaser may, if required by
the Board of Directors, be deposited with the Treasurer of other officer of the
Company designated by the Board of Directors to be held until the lapse of the
restrictions upon such Restricted Shares, and each purchaser shall execute and
deliver to the Company stock powers enabling the Company to exercise its rights
hereunder.

(c) Certificates for Restricted Shares shall, if the Company shall deem it
advisable, bear a legend to the effect that they are issued subject to specified
restrictions.

(d) Certificates representing the Restricted Shares shall be registered in the
name of the purchaser and shall be owned by such purchaser. Such purchaser shall
be the holder of record of such Restricted Shares for all purposes, including
voting and receipt of dividends paid with respect to such Restricted Shares.

7.2 Non-transferability. A purchaser’s Restricted Shares may not be sold,
assigned, transferred, alienated, commuted, anticipated, or otherwise disposed
of (except, subject to the provisions of such purchaser’s Stock Restriction
Agreement, by will or the laws of descent and distribution or pursuant to a
qualified domestic relation order as defined by the Code or Title I of ERISA or
the rules promulgated thereunder), or pledged or hypothecated as collateral for
a loan or as security for the performance of any obligation, or be otherwise
encumbered, and are not subject to attachment, garnishment, execution or other
legal or equitable process, prior to the lapse of restrictions on such
Restricted Shares, and any attempt at action in contravention of this Section
shall be null and void. If any purchaser should attempt to dispose of or
encumber his or her Restricted Shares prior to the lapse of the restrictions
imposed on such Restricted Shares, his or her interest in the Restricted Shares
awarded to him or her shall terminate. In addition to the foregoing
restrictions, a purchaser may not dispose of Restricted Shares prior to six
(6) months from the date of purchase, and the certificate(s) evidencing such
shares shall bear a legend to that effect.

SECTION 8. Special Provisions Applicable to Awards

A recipient of an Award may not transfer the shares of Common Stock received
pursuant to such Award for a period of six (6) months from the date of grant of
such Award, and the certificate(s) evidencing such shares shall bear a legend to
that effect.

 

10



--------------------------------------------------------------------------------



 



SECTION 9. Requirements of Law

9.1 Violations of Law. No shares shall be issued and delivered upon exercise of
any Option or the making of any Award or Purchase or the payment of any SAR
unless and until, in the opinion of counsel for the Company, any applicable
registration requirements of the Securities Act of 1933, any applicable listing
requirements of any national securities exchange on which stock of the same
class is then listed, and any other requirements of law or of any regulatory
bodies having jurisdiction over such issuance and delivery, shall have been
fully complied with. Each optionee, grantee and purchaser may, by accepting an
Option or Award or SAR or making a Purchase, be required to represent and agree
in writing, for himself or herself and for his or her transferees by will or the
laws of descent and distribution, that the stock acquired by him, her or them is
being acquired for investment. The requirement for any such representation may
be waived at any time by the Board of Directors.

9.2 Compliance with Rule 16b-3. The intent of this Plan is to qualify for the
exemption provided by Rule 16b-3 under the Exchange Act. To the extent any
provision of the Plan does not comply with the requirements of Rule 16b-3, it
shall be deemed inoperative to the extent permitted by law and deemed advisable
by the Board of Directors and shall not affect the validity of the Plan. In the
event Rule 16b-3 is revised or replaced, the Board of Directors may exercise
discretion to modify this Plan in any respect necessary to satisfy the
requirements of the revised exemption or its replacement.

SECTION 10. Recapitalization

In the event that dividends are payable in Common Stock of the Company or in the
event there are splits, sub-divisions or combinations of shares of Common Stock
of the Company, the number of shares available under the Plan shall be increased
or decreased proportionately, as the case may be, and the number of shares
deliverable upon the exercise thereafter of any Option previously granted shall
be increased or decreased proportionately, as the case may be, without change in
the aggregate purchase price, and the number of shares to which granted SARs
relate shall be increased or decreased proportionately, as the case may be, and
the grant price of such SARs shall be decreased or increased proportionately, as
the case may be.

 

11



--------------------------------------------------------------------------------



 



SECTION 11. Reorganization

In case the Company is merged or consolidated with another corporation and the
Company is not the surviving corporation, or, in case the property or stock of
the Company is acquired by any other corporation, or in case of a reorganization
or liquidation of the Company, the Board of Directors of the Company, or the
board of directors of any corporation assuming the obligations of the Company
hereunder, shall, as to outstanding Options and SARs, (i) make appropriate
provision for the protection of any such outstanding Options or SARs by the
substitution on an equitable basis of appropriate stock of the Company or of the
merged, consolidated or otherwise reorganized corporation which will be issuable
or exercisable in respect of the shares of Common Stock of the Company, provided
only that the excess of the aggregate fair market value of the shares subject to
the Options and SARs immediately after such substitution over the purchase or
grant price thereof is not more than the excess of the aggregate fair market
value of the shares subject to such Options or SARs immediately before such
substitution over the purchase or grant price thereof, (ii) upon written notice
to the optionees or recipients, provide that all unexercised Options and SARs
must be exercised within a specified number of days of the date of such notice
or such Options and SARs will be terminated, or (iii) upon written notice to the
optionees or recipients, provide that the Company or the merged, consolidated or
otherwise reorganized corporation shall have the right, upon the effective date
of any such merger, consolidation, sale of assets or reorganization, to purchase
all Options or SARs held by each optionee or recipient and unexercised as of
that date at an amount equal to the aggregate fair market value on such date of
the shares subject to the Options or SARs held by such optionee or recipient
over the aggregate purchase or grant price therefor, such amount to be paid in
cash or, if stock of the merged, consolidated or otherwise reorganized
corporation is issuable in respect of the shares of the Common Stock of the
Company, then, in the discretion of the Board of Directors, in stock of such
merged, consolidated or otherwise reorganized corporation equal in fair market
value to the aforesaid amount. In any such case the Board of Directors shall, in
good faith, determine fair market value and may, in its discretion, advance the
lapse of any waiting or installment periods and exercise dates.

 

12



--------------------------------------------------------------------------------



 



SECTION 12. No Special Employment Rights

Nothing contained in the Plan or in any Plan Benefit documentation shall confer
upon any optionee or recipient or purchaser of any Plan Benefit any right with
respect to the continuation of his or her employment by the Company (or any
Related Corporation) or interfere in any way with the right of the Company (or
any Related Corporation), subject to the terms of any separate employment
agreement to the contrary, at any time to terminate such employment or to
increase or decrease the compensation of the optionee, recipient or purchaser
from the rate in existence at the time of the grant of any Plan Benefit. Whether
an authorized leave of absence, or absence in military or government service,
shall constitute termination of employment shall be determined by the Board of
Directors.

SECTION 13. Amendment of the Plan

The Board of Directors may at any time and from time to time modify or amend the
Plan in any respect, except that without the approval of the stockholders of the
Company, the Board of Directors may not (a) materially increase the benefits
accruing to individuals who participate in the Plan, (b) materially increase the
maximum number of shares of stock which may be issued under the Plan (except for
permissible adjustments provided in the Plan) or (c) materially modify the
requirements for eligibility for participation in the Plan. The termination or
any modification or amendment of the Plan shall not, without the consent of an
optionee, recipient or purchaser of any Plan Benefit, affect his or her rights
under any Plan Benefit previously granted. With the consent of the affected
optionee, recipient or purchaser of any Plan Benefit, the Board of Directors may
amend outstanding agreements relating to Plan Benefits, in a manner not
inconsistent with the Plan. The Board of Directors hereby reserves the right to
amend or modify the terms and provisions of the Plan and of any outstanding
Options to the extent necessary to qualify any or all Options under the Plan for
such favorable federal income tax treatment (including deferral of taxation upon
exercise) as may be afforded incentive stock options under Section 422 of the
Code, provided, however, that the consent of an optionee is required if such
amendment or modification would cause unfavorable income tax treatment for such
optionee.

SECTION 14. Withholding

The Company’s obligation to deliver shares of stock upon the exercise of any
Option or SAR or the granting of an Award or making a Purchase and to make
payment upon exercise of any SARs shall be subject to the satisfaction by the
optionee, recipient of the SAR or Award or purchaser of all applicable federal,
state and local income and employment tax withholding requirements.

 

13



--------------------------------------------------------------------------------



 



SECTION 15. Effective Date and Duration of the Plan

15.1 Effective Date. The Plan shall become effective when adopted by the Board
of Directors and approved by the stockholders of the Company.

15.2 Duration. Unless sooner terminated in accordance with Section 11 hereof,
the Plan shall terminate upon the earlier of (i) the tenth anniversary of the
date of its approval by the stockholders of the Company or (ii) the date on
which all shares available for issuance under the Plan shall have been issued
pursuant to any Awards or Purchases or the exercise or cancellation of Options
and SARs granted hereunder. If the date of termination is determined under (i)
above, then Options and SARs outstanding on such date shall continue to have
force and effect in accordance with the provisions of the instruments evidencing
such Options & SARs.

 

14